           Case 1:19-cv-09729-LGS Document 58 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------ X
                                                              :
 BANK OF CHINA NEW YORK BRANCH,                               :
                                              Plaintiff,      :
                                                              :   19 Civ. 9729 (LGS)
                            -against-                         :
                                                              :        ORDER
 GECKO TECH, INC. et al.,                                     :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the August 3, 2020 Order (Dkt. No. 56) set the pre-motion conference for

dispositive motions on October 15, 2020, at 10:30 a.m.

        WHEREAS, per Individual Rule III.A.1, the parties were required to submit any pre-

motion letters by October 1, 2020, two weeks prior to that conference.

        WHEREAS, neither party has submitted a pre-motion letter.

        WHEREAS, this action is trial-ready. It is hereby

        ORDERED that the October 15, 2020, pre-motion conference is cancelled. It is further

        ORDERED that this action will be placed in third place on the Court’s February, 2021,

trial calendar; the jury trial will begin on February 22, 2021, at 9:45 a.m., or the Court’s first

available date thereafter. It is further

        ORDERED that the parties shall be ready to proceed on 24 hours’ notice on or after

February 22, 2021. It is further

        ORDERED that in accordance with and as further provided in Individual Rule IV.B:

        (1) Any motions in limine shall be filed by December 16, 2020. Responses to the

            motions shall be filed by January 6, 2021. No reply shall be filed. The parties shall
          Case 1:19-cv-09729-LGS Document 58 Filed 10/02/20 Page 2 of 2




           follow the Court’s Individual Rules regarding such motions.

       (2) Joint requests to charge, voir dire, the verdict form and any memorandum of law, as

           provided in the Court’s Individual Rules, shall be filed by January 20, 2021.

       (3) The final pretrial order shall be filed by January 27, 2020.

The parties are encouraged to:

   (1) Contact Courtroom Deputy James Street at (212) 805-4553 closer to the trial date if they

       wish to know where they stand on this list.

   (2) Confer and consent to a trial before a Magistrate Judge (per the form available at

       https://www.nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf) if they wish to have

       a trial date certain or if they wish a different trial date. The parties may request a

       different Magistrate Judge (to be randomly selected) to oversee trial from any Magistrate

       Judge who oversees settlement discussions.

The final pretrial conference will be scheduled closer to the trial date.

Dated: October 2, 2020
       New York, New York




                                                  2
